Title: From Alexander Hamilton to Sir John Temple, 23 September 1789
From: Hamilton, Alexander
To: Temple, John



Treasury DepartmentNew York 23d. Sept. 1789.
Sir

The Collector of this Port has submitted to me ⟨a ques⟩tion respecting the propriety of requiring an Entry ⟨at the⟩ Custom house of the British Packets. In order ⟨to a⟩ proper determination of this point, it is necessary ⟨that⟩ I should understand with certainty & precision ⟨the si⟩tuation of those Packets; under what Commissions ⟨they⟩ are Navigated, and what relation, if any, they bear ⟨to the⟩ Navy of Great Britain. In this View, & to avoid ⟨Misap⟩prehension, I request from you an official expla⟨nation⟩ on the Subject. I am informed that tomorrow is ⟨fixed⟩ for the departure of the Packet now here, it is requisite ⟨that I⟩ should receive your Answer in the course of this day. ⟨I have⟩ the honor to be, Sir your most Obedient Servant

Alexander Hamilton.Secretary of the Treasury.
⟨To Sir⟩ John Temple Bt.⟨Consul⟩ General of his⟨Britan⟩nick Majesty.

